Citation Nr: 1108457	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a rating decision dated in September 2007, the RO denied entitlement to service connection for vertigo.  The Veteran Appeals Control and Locator System (VACOLS) indicates that a notice of disagreement (NOD) regarding this denial was received from the Veteran in December 2007, that a Statement of the Case (SOC) regarding the claim was issued to the Veteran in January 2009, and that a Substantive Appeal regarding the claim was received by the RO in January 2009.  The claim was subsequently certified on appeal with a VA Form 8 dated in June 2010.

Review of the claims file reveals a September 2007 RO rating decision; however, the NOD, SOC, and Substantive Appeal reported in VACOLS are not associated with the claims file.  

The Board notes that the NOD conveys jurisdiction of the appeal to the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (The absence of a timely NOD is a jurisdictional bar to consideration of an appellant's claim.).

Here, as there is no clear NOD associated with the claims file, despite the VA Form 8 certifying the issue to the Board, the Board must clarify that the Veteran has appealed this claim.  Id; cf. Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran has submitted a timely NOD regarding the issue on appeal and identify and/or associate the NOD with the claims file.

2.  After undertaking any other development deemed appropriate, re-adjudicate the issue.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


